Citation Nr: 1234352	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  09-27 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent prior to October 10, 2006, for left patellofemoral degenerative joint disease, and entitlement to a disability evaluation in excess of 10 percent from December 1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut that continued a 10 percent rating for the Veteran's left knee disability.  In a May 2007 rating decision, the RO granted a temporary total rating for the Veteran's left knee disability from October 10, 2006 to November 30, 2006, based on surgical or other treatment necessitating convalescence pursuant to 38 C.F.R. § 4.30, and assigned a 10 percent rating from December 1, 2006.  

In November 2009 the Veteran gave testimony at a hearing at the RO before a local hearing officer.

Evidence pertinent to the matter on appeal (VA treatment records) was received in April 2012.  The Veteran, through his representative, has waived initial RO consideration of this evidence.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is currently employed and he has not indicated that he is unemployable as a result of his left knee disability.  As such, the issue of entitlement to a TDIU is not raised by the record at this time.

FINDING OF FACT

Throughout the rating period on appeal, the service-connected left knee disability has been manifested by complaints of pain with functional impairment comparable to limitation of left knee flexion to no less than 110 degrees, with full extension; mild left knee instability has been shown.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 percent prior to October 10, 2006, for left patellofemoral degenerative joint disease, and entitlement to a disability evaluation in excess of 10 percent from December 1, 2006 have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2011).

2.  The criteria for entitlement to a separate 10 percent rating for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2011); VAOPGCPREC 23-97.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in June 2006, March 2008, and November 2008 the Veteran was informed of the evidence and information necessary to substantiate the increased rating claim, the information required to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  38 U.S.C. § 5103(a).  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of his disability and the effect that his service-connected left knee disability has on his employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  In June 2006 the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claim.  Pelegrini.  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the increased rating claim such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has undergone VA examinations that addressed the medical matters presented on the merits by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they included an examination of the Veteran and elicited his subjective complaints.  The VA examinations have described the Veteran's disability on appeal in sufficient detail so that the Board is able to fully evaluate the claimed disability.  In short, the Board finds that VA's duty to assist in obtaining a VA examination with respect to the left knee increased rating issue has been met.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the Veteran's disability on appeal is entitled to staged ratings for any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the applicable rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's claim for an increased rating for service-connected left knee disability was received on June 19, 2006, and the rating period on appeal is from June 19, 2005, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2).

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

Standard motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  A 10 percent evaluation is for application where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees, and a 30 percent rating applies where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  Under that Code section, a 10 percent evaluation is for application where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.

As for Diagnostic Code 5257, a 10 percent rating contemplates slight knee impairment due to recurrent subluxation or lateral instability.  A 20 percent rating contemplates moderate impairment due to recurrent subluxation or lateral instability, and a maximum 30 percent rating is warranted for severe impairment of the knee.

Under Diagnostic Code 5258, a 20 percent evaluation, the highest and only rating available under that schedular provision, may be assigned where there is evidence of dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint.

Under Diagnostic Code 5262, a 20 percent evaluation is for assignment for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent evaluation is for assignment with marked knee or ankle disability.

VAOPGCPREC 9-2004 (September 17, 2004) holds that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.

Further regarding the question of entitlement to separate evaluations, VAOPGCPREC 23-97 provides that a claimant who has arthritis and instability of the knee may, in some circumstances, be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 9-98.

Medical records reveal left knee diagnoses including chondromalacia and degenerative joint disease.  In October 2006 the Veteran underwent left knee debridement with partial medial meniscectomy.  In February 2012 fluid was aspirated from the Veteran's left knee.  The Veteran has reported progressive worsening of his left knee, including constant pain.  While working as a custodian the Veteran has reported difficulty in prolonged standing and in climbing stairs and ladders.

Following a review of the VA and private treatment records, the Veteran's left knee flexion is to no less than 110 degrees, and the evidence has shown full left knee extension.  Based on the above findings, the criteria are not met for the next-higher rating, 20 percent, under Diagnostic Code 5260 or 5261, at any time during the rating period on appeal.  In so finding, the Board has considered additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  A July 2006 VA examiner noted that the Veteran's left knee impaired him from running, squatting, and kneeling, and repetitive activity resulted in increased left knee symptoms.  A March 2008 VA examiner noted that the Veteran's left knee was painful on motion but that range of motion and left knee joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  The May 2010 VA examiner also stated that the Veteran had no additional loss of left knee motion due to pain, fatigue, weakness, stiffness, or lack of endurance following repetitive motion.  In sum, while some left knee loss of function has been noted, the findings do not indicate a disability picture comparable to having left knee flexion limited to 30 degrees or left knee extension limited to 15 degrees as is necessary in order to achieve a 20 percent evaluation under Diagnostic Code 5260 or 5261.  The Board observes that although pain may cause functional loss, pain in and of itself does not constitute functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).
The Board acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, in the present case, the medical findings previously discussed do not establish loss of either left knee flexion or left knee extension to a compensable degree, and separate evaluations pursuant to VAOPGCPREC 9-2004 are not appropriate.
As for Diagnostic Code 5262, this section is not for application as there is no evidence of malunion of the tibia and fibula with moderate knee disability.
Further regarding the question of entitlement to separate evaluations, the Board calls attention to the provisions of VA  General Counsel opinion 23-97 (VAOPGCPREC 23-97).  That opinion provides that a claimant who has arthritis and instability of the knee may, in some circumstances, be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 9-98.
The Board notes that in October 2006 the Veteran underwent left knee medial meniscus repair.  The Board also observes that in the October 1975 RO decision that granted service connection for a bilateral knee disability which was evaluated as noncompensable under Diagnostic Code 5257.  The July 2008 rating decision separated the right and left knee disabilities and assigned ratings for the left k nee under Diagnostic Code 5003, which is rated on limitation of motion.  Therefore, the Board may appropriately consider whether a separate rating for left knee for instability under Diagnostic Code 5257 is warranted.  During the appeal period the Veteran has made consistent complaints concerning left knee instability and of his left knee "giving way."  Although objective findings of left knee instability are not abundant in this case, the Board assumes that having a torn meniscus, and requiring left knee meniscus surgery, was productive of left knee instability.  On VA examination in July 2006, the Veteran reported a sensation of instability of the knees.  On VA examination in March 2008, the Veteran reported that at time the knees feel like they will give out and he will need to catch himself.  Because the above evidence along with the credible lay statements reflects left knee instability, a separate evaluation under Diagnostic Code 5257 is for application throughout the entire appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
Having established that a separate evaluation is warranted for left knee instability under Diagnostic Code 5257, a 10 percent evaluation, representing slight instability, is assigned.  In finding that the Veteran's left knee instability has been shown to be no more than slight, the Board relies on the findings of various negative McMurray's tests and the comments and findings from examiners concerning the Veteran's ligament stability (and lack of any showing of left knee subluxation) that were made during the course of this appeal.
In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his left knee disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his left knee disability according to the appropriate diagnostic code.
Such competent evidence concerning the nature and extent of the Veteran's left knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's left knee disability is evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

In conclusion, the preponderance of the evidence is against an evaluation in excess of 10 percent for the service-connected left patellofemoral degenerative joint disease.  However, the evidence supports a separate 10 percent evaluation for instability of the left knee.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  At 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.

The evidence of record does not reveal that the Veteran's left knee disability picture is so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's disability on appeal has been evaluated under the applicable Diagnostic Codes that have specifically contemplated the level of occupational and social impairment caused by service-connected left knee disability.  The Veteran's symptoms such as pain, instability, and limitation of motion are specifically enumerated under the applicable Diagnostic Codes.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 10 percent prior to October 10, 2006, for left patellofemoral degenerative joint disease, is denied.

A rating in excess of 10 percent from December 1, 2006, for left patellofemoral degenerative joint disease, is denied.

A separate 10 percent rating for left knee instability is granted, subject to the applicable law governing the award of monetary benefits.


____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


